Citation Nr: 0423419	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  03-13 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for ulcerative colitis.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2002 rating decision of 
the Department of Veteran Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, which denied the benefit sought on 
appeal.  The veteran had active service from July 23, 1970 to 
November 27, 1970.

The Board observes that the veteran's representative 
submitted a private medical opinion dated in January 2004, 
which discusses the veteran's psychiatric disorders.  More 
specifically, the opinion stated that it was highly probable 
that the veteran's current depression, adjustment disorder, 
and anxiety were related to his conditions in service.  The 
opinion also appears to indicate that his psychiatric 
disorders and ulcerative colitis were related.  It is unclear 
as to whether the veteran intended to file a claim for 
service connection for a psychiatric disorder.  However, this 
matter is not currently before the Board because it has not 
been prepared for appellate review.  Accordingly, this matter 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An unappealed rating decision dated in December 1970 
denied service connection for ulcerative colitis.

3.  The evidence received since the December 1970 rating 
decision, by itself, or in conjunction with previously 
considered evidence, does not relate to an unestablished fact 
necessary to substantiate the claim.



CONCLUSIONS OF LAW

1.  The RO's December 1970 rating decision, which denied 
entitlement to service connection for ulcerative colitis, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2003).

2.  The evidence received subsequent to the RO's December 
1970 rating decision is not new and material, and the claim 
for service connection for ulcerative colitis is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1105 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA pertains to assistance from 
VA in development of compensation and other claims.  Among 
other things, the VCAA provides that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires the VA to assist the claimant in 
obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).  

First, the VA has a duty under the VCAA to notify a claimant 
and his representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the 
September 2002 rating decision as well as the March 2003 
Statement of the Case issued in conjunction with the 
veteran's appeal have notified him of the evidence 
considered, the pertinent laws and regulations, and the 
reasons why his claim was denied.  In addition, a letter 
dated July 2002 specifically informed the veteran of the VCAA 
and what the VA's and the veteran's responsibilities were 
under the Act, including the division of responsibilities in 
obtaining evidence.  The letter also notified the veteran 
that new and material evidence was needed to reopen his claim 
and defined the terms "new" and "material."  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as were his private medical 
records and VA outpatient records.  He has also been afforded 
a hearing before the Board.  The veteran has not informed the 
Board of any additional evidence that needs to be obtained 
prior to appellate review, apart from the evidence submitted 
to the Board after the hearing and addressed in the 
Introduction of this decision.  

Therefore, the Board finds that all relevant evidence 
necessary disposition of this portion of the veteran's appeal 
has been obtained and a decision as to the appellant's claim 
to reopen is appropriate.

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).  In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

The veteran initially filed a claim for service connection 
for ulcerative colitis was denied by the RO in a rating 
decision dated in December 1970.  In that decision, the RO 
essentially found that this disability was not incurred in or 
aggravated by service.  The veteran did not appeal this 
decision, which then became final.  See 38 U.S.C.A. § 7105.

In June 2002, the veteran requested that his claim for 
ulcerative colitis be reopened.  The RO denied reopening the 
claim on the basis that new and material evidence had not 
been submitted.  As a general rule, a claim shall be reopened 
and reviewed if new and material evidence is presented or 
secured with respect to a claim that is final.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured after the last disallowance of a claim 
is "new and material."  

There has been a regulatory change in the definition of new 
and material evidence that is applicable to all claims filed 
on or after August 29, 2001, such as this case.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156(a)).  
Under the version of 38 C.F.R. § 3.156(a) applicable in this 
case, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

The rating decision in December 1970 denied service 
connection for ulcerative colitis based on a review of 
service medical records.  In that decision, the RO indicated 
that records showed the veteran had a history of bloody 
diarrhea and mucus at intervals over a period of one and a 
half years prior to his period of service and that he was 
found to have ulcerative colitis approximately 12 days after 
his entrance on active duty.  According to the examination 
for service, the veteran weighed 160 pounds and was 71 and 1/2 
inches tall in December 1969.  No pertinent abnormalities 
were reported by history or on the examination for ROTC 
commissioning in December 1969.  The service medical records 
show that the veteran was seen at a clinic on August 4, 1970, 
because he was having a slight recurrence of symptoms of 
ulcerative colitis.  Medication was prescribed.  He returned 
to the clinic on August 31, 1970, for ulcerative colitis and 
reported that the medication had not helped.  He was referred 
to a gastrointestinal clinic the same date and hospitalized 
on September 1, 1970, for ulcerative colitis.  The veteran 
reportedly weighed 155 pounds in September 1970.  

The RO rating decision further noted from service medical 
records that there had been an increase in the veteran's 
episodes during the spring of 1970 and that during his period 
of service, the veteran was treated and his condition 
improved.  He was separated from service with a finding by a 
physical evaluation board that his disorder had preexisted 
service and was not aggravated by service.  In October 1970, 
a medical board had found that the preexisting disorder had 
been aggravated by service.  The RO concluded that the 
evidence did not show an increase in the degree of disability 
due to his short period of service and denied service 
connection by incurrence or aggravation.  

The veteran was notified of the December 1970 rating decision 
and of his appellate rights.  He did not appeal the decision.  
Rating decisions that are not timely appealed are final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The evidence associated with the claims file subsequent to 
the December 1970 rating decision includes private medical 
records, VA outpatient records, and January 2004 hearing 
testimony before the Board as well as the veteran's own 
statements.  Private medical records dated from June 1976 to 
April 1979 document the veteran's treatment for various 
disorders, including irritable bowel syndrome, anxiety, and 
possible recurrent ulcerative colitis.  Additional private 
medical records dated from September 1985 to November 1985 
indicate that the veteran had a colonoscopy for the removal 
of a polyp, after which he was diagnosed with peritonitis due 
to a colonic perforation sustained during the procedure.  

Other private medical records dated in March 1992 and VA 
outpatient records dated from February 2002 to October 2002 
document the veteran's complaints, treatment, and diagnoses 
of other disorders, such as a hernia and depression, but do 
not refer to his ulcerative colitis.  The additional private 
medical records recorded the veteran's weight as ranging 
between 158 and 192.5 pounds from June 1976 to April 1979.

In his January 2004 hearing testimony before the Board, the 
veteran indicated that his ulcerative colitis began in the 
spring of 1970 while he was in the Air Force ROTC and that he 
had not mentioned this disorder during his physical 
examination because he wanted to be commissioned.  He stated 
that his ulcerative colitis worsened after three months due 
to the stress he had endured and that he thereafter sought 
treatment in service.  He was prescribed Azulfidine, which he 
testified did reduce the frequency of the symptoms at that 
time.  Although the physical evaluation board did not find 
his disorder to have been aggravated by service, the veteran 
did not appeal because it would have required him to stay in 
for 180 days with the possibility of remaining in the service 
for six years if he did not win.  Instead, he took the 
opportunity to get out of the service when he was told he 
could leave knowing that two graduate schools were looking 
for him.  

The veteran also testified as to the type of treatment he had 
received for his disorder following service as well as the 
problems he had endured.  He stated that his current doctor 
had not indicated there had been any flare-up, but he 
believed the previous 30 years served as an indication.

The Board has thoroughly reviewed all of this evidence.  
However, the Board finds that such evidence is not new and 
material within the meaning of laws and regulations set forth 
above, and as such, there is no basis to reopen the claim for 
service connection.  With respect to the private medical 
records and VA outpatient records, the Board finds that they 
are new in that they were not of record at the time of the 
December 1970 decision.  Some of those records, however, are 
cumulative and redundant, to the extent that that they 
confirm that the veteran has ulcerative colitis.  It was 
undisputed at the time of the December 1970 rating decision 
that the veteran had ulcerative colitis.

In addition to some of the records being cumulative and 
redundant, the newly submitted treatment records are not 
probative as to a medical link or nexus between the veteran 
current ulcerative colitis and his period of active military 
service.  Rather, the evidence merely shows that the veteran 
has had treatment for ulcerative colitis or gastrointestinal 
conditions from time to time, apparently beginning several 
years after service.  These records do not relate to an 
unestablished fact necessary to substantiate the claim, 
namely that ulcerative colitis was chronically aggravated by 
active service.  As such, the Board finds that these private 
medical records and VA outpatient records are not material to 
an unestablished fact necessary to substantiate the claim.

As for the appellant's statements and hearing testimony, his 
assertions alone are not dispositive of the issue because he 
does not have the expertise to provide an opinion that 
requires specialized medical knowledge, skill, experience, 
training or education, such as an opinion as to the onset or 
chronic progress of his ulcerative colitis during service. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Moray 
v. Brown, 5 Vet. App. 211 (1993) (lay persons are not 
competent to offer medical opinions or diagnoses and that 
such evidence does not provide a basis on which to reopen a 
claim of service connection).  Thus, the veteran's testimony 
is not "new and material evidence" and cannot serve to reopen 
the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Significantly, the evidence missing at the time of the 
December 1970 rating decision continues to be absent--there 
remains no new medical evidence which indicates that the 
veteran's preexisting ulcerative colitis was permanently 
aggravated by his active military service.  As the Board 
noted in the introduction to this decision, the recent 
medical statement regarding a mental illness related to 
service is essentially a new compensation claim and is being 
referred to the RO. 

As to this appeal, however, the Board finds that new and 
material evidence has not been presented to reopen the 
veteran's previously denied claim for service connection for 
ulcerative colitis because the evidence since the denial of 
the claim immediately after service does not address the 
question of permanent aggravation of colitis during the 
appellant's brief period of active service.  The veteran, of 
course, is free to apply to reopen his compensation claim for 
ulcerative colitis at any time, particularly with medical 
opinion evidence that the disability was permanently 
aggravated by service.  An opinion that takes into account 
review of his service medical records would be most 
probative, and copies of these records may be provided to the 
veteran upon request.  


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection ulcerative colitis is denied.



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



